 Case 1:20-cv-00049-EK-SJB Document 9 Filed 01/13/20 Page 1 of 3 PageID #: 19



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X
CROSBY CAPITAL USA LLC,                                                       Index No.: 20 cv 00049

                                                     Plaintiffs,              AFFIRMATION

                          -against-

PIERRE DHAITI

                                                      Defendants.
--------------------------------------------------------------------------X

    ADAM KALISH, an attorney duly authorized to practice law before the State of New York,

affirms the following under penalty of perjury:

    1. I am the Principle Attorney of The Law Firm of Adam Kalish P.C., attorneys for Plaintiff

        Crosby Capital USA LLC, (collectively the “Plaintiff”) in the above captioned action.

    2. This affirmation is submitted in response to the Honorable Brian Cogan’s Order to show

        cause to dismiss the action for lack of Subject Matter Jurisdiction

                                                ARGUMENT

THERE IS DIVERSITY JURISDICTION

    3. 28 U.S.C. § 1332, which provides that "[t]he district courts shall have original

        jurisdiction of all civil actions where the matter in controversy exceeds the sum or value

        of $75,000, exclusive of interests and costs, and is between . . . citizens of different

        States." 28 U.S.C. § 1332(a)(1). Diversity jurisdiction requires that "all of the adverse

        parties in a suit . . . be completely diverse with regard to citizenship." E.R. Squibb &

        Sons, Inc. v. Accident & Cas. Ins. Co., 160 F.3d 925, 930 (2d

        Cir.1998) (citing Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 2 L.Ed. 435 (1806)); see

        also Wisconsin Dep't of Corrections v. Schacht, 524 U.S. 381, 388, 118 S.Ct. 2047, 141
Case 1:20-cv-00049-EK-SJB Document 9 Filed 01/13/20 Page 2 of 3 PageID #: 20



       L.Ed.2d 364 (1998) ("A case falls within the federal district court's original diversity

       jurisdiction only if diversity of citizenship among the parties is complete, i.e., only if

       there is no plaintiff and no defendant who are citizens of the same State.") (internal

       quotation marks omitted).

   4. While the Complaint may be inartful in its pleadings, there is diversity jurisdiction since

       the sole member of the Plaintiff LLC is a resident of the State of Florida.

PLAINTIFF SHOULD BE ALLOWED LEAVE TO AMEND

   5. It has been the practice of the Eastern District to allow the Plaintiff to cure inadequate

       pleadings with an amended complaint.

   6. As was decided in Jacobs v. Patent Enforcement Fund Inc., 230 F.3d 565 Court of

       Appeals, 2nd Circuit 2000, “…on two recent occasions allowed parties to cure inadequate

       pleadings of diversity without reference to the prejudice analysis required by Newman-

       Green. See Universal Reinsurance Co. Ltd. v. St. Paul Fire and Marine Ins. Co., 224

       F.3d 139, 140-42 (2d Cir.2000); Canedy v. Liberty Mut. Ins. Co., 126 F.3d 100, 103 (2d

       Cir.1997).

   7. The affidavit of the sole member of the LLC demonstrates the requisite diversity existed

       at the time of the initial pleadings, therefore the Court would not be void of subject

       matter jurisdiction and an amended complaint would cure any inadequate pleadings.

WHEREFORE, Plaintiff respectfully requests that this Honorable Court not dismiss the action

for lack of subject matter jurisdiction and allow the Plaintiff to cure any inadequate pleadings

with an amended complaint.
Case 1:20-cv-00049-EK-SJB Document 9 Filed 01/13/20 Page 3 of 3 PageID #: 21




  Dated: Brooklyn, New York
         January 12, 2020


                                                    ________________________
                                                    ADAM KALISH
